



EXHIBIT 10.3




SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of January 16, 2019 (this
“Amendment”), amends the Amended and Restated Credit Agreement, dated as of
March 6, 2015 (the “Credit Agreement”) among Portland General Electric Company
(the “Borrower”), the financial institutions from time to time parties thereto
as lenders (collectively, together with their respective successors and assigns,
the “Lenders”) and Wells Fargo Bank, National Association, as administrative
agent for the Lenders (in such capacity, the “Agent”). Capitalized terms used
but not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement (as amended hereby).


WHEREAS, the parties hereto desire to amend the Credit Agreement as provided
herein.


NOW, THEREFORE, the parties hereto agree as follows:


SECTION 1    Amendments.


(a)The following definitions are hereby added to Article I of the Credit
Agreement in the appropriate alphabetical order:
“ERISA Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Replacement Rate” is defined in Section 3.3(b).


“Second Amendment Effective Date” means January 19, 2019.


(b)Clause (iii) in the definition of “Alternate Base Rate” in Article I of the
Credit Agreement is hereby amended to read as follows:
(iii) subject to the implementation of a Replacement Rate in accordance with
Section 3.3(b), the sum of (a) the quotient of (x) LIBOR applicable for a one
month U.S. dollar deposit on such day (or if such day is not a Business Day, the
immediately preceding Business Day) divided by (y) one minus the Reserve
Requirement (expressed as a decimal) applicable to a Eurodollar Advance with a
one-month Interest Period plus (b) 1.00%.
(c)The definition “Eurodollar Base Rate” in Article I of the Credit Agreement is
hereby amended to read as follows:
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, LIBOR quoted two (2) London Banking Days prior to the
first day of such Interest Period, applicable to dollar deposits with a maturity
equal to such Interest Period. If such rate is not so published at such time for
any reason, then “LIBOR” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in U.S. dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Advance being made, continued or converted
by the Agent and with a term equivalent to such Interest Period would be offered
by the Agent’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period. Notwithstanding
the foregoing, (x) in no event shall the Eurodollar Base Rate (including any
Replacement Rate with respect thereto) be less than 0%, and (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 3.3(b), in the event that a Replacement Rate with respect to the
Eurodollar Base Rate is


1





--------------------------------------------------------------------------------





implemented, then all references herein to the Eurodollar Base Rate shall be
deemed references to such Replacement Rate.
(d)The phrase “arranged by Federal funds brokers on such day” is hereby deleted
from the definition of Federal Funds Rate in Article I of the Credit Agreement.
(e)The definition of “LIBOR” in Article I of the Credit Agreement is hereby
amended to read as follows:
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 3.3(b), the rate of interest per annum determined on the basis of
the rate for deposits in Dollars for a period equal to the applicable Interest
Period as published by the ICE Benchmark Administration Limited, a United
Kingdom company, or a comparable or successor quoting service approved by the
Agent, at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period. If, for any reason,
such rate is not so published, then “LIBOR” shall be determined by the Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Agent at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Each calculation by the Agent of LIBOR shall be conclusive
and binding for all purposes, absent manifest error. Notwithstanding the
foregoing, (x) in no event shall LIBOR (including any Replacement Rate with
respect thereto) be less than 0%, and (y) unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 3.3(b), in
the event that a Replacement Rate with respect to LIBOR is implemented, then all
references herein to LIBOR shall be deemed references to such Replacement Rate.
(f)The definition of “LIBOR Market Index Rate” in Article I of the Credit
Agreement is hereby amended to read as follows:
“LIBOR Market Index Rate” means, for any day, the one month rate of interest per
annum as published by the ICE Benchmark Administration Limited, a United Kingdom
company, or a comparable or successor quoting service approved by the Agent, as
the London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) on such day, or if such day is not a London Banking Day, then
the immediately preceding London Banking Day (or if not so published, then as
determined by the Agent from another recognized source or interbank quotation),
or another rate as agreed to by the Agent and the Borrower. Notwithstanding the
foregoing, (x) in no event shall the LIBOR Market Index Rate (including any
Replacement Rate with respect thereto) be less than 0%, and (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 3.3(b), in the event that a Replacement Rate with respect to the LIBOR
Market Index Rate is implemented, then all references herein to the LIBOR Market
Index Rate shall be deemed references to such Replacement Rate.
(g)The definition of “Scheduled Termination Date” in Article I of the Credit
Agreement is hereby amended to read as follows:
“Scheduled Termination Date” means, for any Lender, November 14, 2022 or such
later date as may be established for such Lender in accordance with Section
2.18.
(h)Section 2.18 of the Credit Agreement is hereby amended to read as follows:
At any time after the Second Amendment Effective Date, the Borrower may, once
during any calendar year, request a one-year extension of each Lender’s
Scheduled Termination Date by submitting a request for an extension to the Agent
(an “Extension Request”) prior to any anniversary of the Second Amendment
Effective Date commencing with the first anniversary thereof (the “Extension
Date”); provided, that in no event shall the time period between the applicable
Extension Date and the latest Scheduled Termination Date (after giving effect to
any extension pursuant to this Section 2.18) exceed five (5) years. Any
Extension Request shall specify the date (which must be at least thirty (30)
days after the Extension Request is delivered to the Agent but no later than
thirty (30) days prior to the Extension Date) as of which the Lenders must
respond to such Extension Request (the “Response Date”). Promptly upon receipt
of an Extension Request, the Agent shall notify each Lender of the contents
thereof. Each Lender shall, not later than the Response Date for any Extension
Request, deliver a written response to the Agent approving or rejecting such
Extension Request (and any Lender that fails to deliver such a response by the
Response Date shall be deemed to have rejected such


2





--------------------------------------------------------------------------------





Extension Request). If Lenders that collectively have a Pro Rata Share of more
than 50% approve an Extension Request (which approval shall be at the sole
discretion of each Lender), then the then-effective Final Termination Date, and
the Scheduled Termination Date for each such approving Lender, shall be extended
to the date that is one year after the then-effective Final Termination Date or,
if such date is not a Business Day, to the next preceding Business Day (but the
then-effective Scheduled Termination Date for each other Lender shall remain
unchanged). The Agent shall promptly (and in any event not later than
twenty-five (25) days prior to the Extension Date for each of the Lenders)
notify the Borrower, in writing, of the Lenders’ elections pursuant to this
Section 2.18. If Lenders that collectively have a Pro Rata Share of 50% or more
reject an Extension Request, then the Final Termination Date, and the Scheduled
Termination Date of each Lender, shall remain unchanged. The Borrower may elect
to replace any declining Lender under this Section 2.18 pursuant to the terms of
Section 2.17. Prior to the effectiveness of any Extension Request under this
Section 2.18, the Agent shall have received evidence, in form and substance
reasonably satisfactory to the Agent, that the Borrower has obtained the
approval of the Borrower’s board of directors in connection with such Extension
Request. In connection with the effectiveness of any Extension Request, the
Agent may (with the Borrower’s consent not be unreasonably withheld) seek to
amend this Agreement with requisite lender consent in accordance with Section
8.2 to update operational, agency, and/or regulatory provisions to a form
customarily included in credit agreements as of the Extension Date with respect
to which Wells Fargo acts as administrative agent. Any such proposed amendments
must be provided to the Borrower no later than fifteen (15) days after the
Extension Request.
(i)Section 3.3 of the Credit Agreement is hereby amended to read as follows:
3.3    Availability of Types of Advances.
(a)    Unless and until a Replacement Rate is implemented in accordance with
clause (b) below, if (x) any Lender determines that maintenance of its
Eurodollar Loans at a suitable Lending Installation would violate any applicable
law, rule, regulation, or directive, whether or not having the force of law, or
if (y) the Required Lenders determine that (i) deposits of a type and maturity
appropriate to match fund Eurodollar Advances are not available or (ii) the
interest rate applicable to Eurodollar Advances does not accurately reflect the
cost of making or maintaining Eurodollar Advances, then the Agent shall suspend
the availability of Eurodollar Advances and require any affected Eurodollar
Advances to be repaid or converted to Floating Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.4.
(b)    Notwithstanding anything to the contrary in Section 3.3(a) above, if the
Agent has made the determination (which determination shall be conclusive absent
manifest error, it being agreed, however, that the Agent shall not unreasonably
refuse to make such determination if the Borrower so requests in writing) that
(i) the circumstances described in Section 3.3(a)(y)(i) above have arisen and
that such circumstances are unlikely to be temporary, (ii) any applicable
interest rate specified herein is no longer a widely recognized benchmark rate
for newly originated loans in the U.S. syndicated loan market in dollars or
(iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Agent has made a public statement
identifying a specific date after which any applicable interest rate specified
herein shall no longer be used for determining interest rates for loans in the
U.S. syndicated loan market in dollars, then the Agent and the Borrower may
amend this Agreement to establish an alternate benchmark reference rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that gives due consideration to the then prevailing market
convention for determining a benchmark reference rate for syndicated loans in
the United States at such time (the “Replacement Rate”), in which case, the
Replacement Rate shall, subject to the next sentences, replace such applicable
interest rate for all purposes under the Loan Documents unless and until (A) an
event described in Section 3.3(a)(y)(i), (b)(i), (b)(ii) or (b)(iii) occurs with
respect to the Replacement Rate or (B) the Agent (at the direction of the
Required Lenders) notifies the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. Notwithstanding anything to


3





--------------------------------------------------------------------------------





the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 8.2), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Agent and the Borrower, as may be necessary or appropriate, in the
opinion of the Agent and the Borrower, to effect the provisions of this Section
3.3(b), including, as applicable, any proposed conforming changes to the
definition of “Adjusted Base Rate,” “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, as agreed between the Agent and the Borrower, to
reflect the adoption of such Replacement Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Replacement Rate yet exists, in such other manner of
administration as the Agent determines with the consent of the Borrower (it
being understood that any such modification shall not require the consent of, or
consultation with, any of the Lenders)). Notwithstanding the foregoing, if such
Replacement Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
(j)The following sentence is hereby added to the end of Section 5.7 of the
Credit Agreement to read as follows:
As of the Second Amendment Effective Date, the Borrower nor any of its
Subsidiaries are, and will not be, an ERISA Benefit Plan.
(k)The following paragraph is hereby added to the end of Section 8.2 of the
Credit Agreement to read as follows:
Notwithstanding anything to the contrary in this Agreement, the Agent may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the Loan Documents or enter into additional Loan
Documents as the Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 3.3(b) in
accordance with the terms of Section 3.3(b).
(l)A new Section 9.17 is hereby added to the Credit Agreement to read as
follows:
9.17    Certain ERISA Matters.


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that at least one of the following is and will
be true:


(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more ERISA Benefit Plans with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments or this Agreement;


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to


4





--------------------------------------------------------------------------------





such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement;
    
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
    
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.


(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that the Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, any Loan Document or any documents
related hereto or thereto.


SECTION 2    Representations and Warranties; No Conflicts.


2.1    Representations and Warranties of all Parties. Each party hereto
represents and warrants that (a) it has taken all necessary action to authorize
the execution, delivery and performance of this Amendment, (b) this Amendment
has been duly executed and delivered by such Person and constitutes such
Person’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity) and (c) no consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution or delivery by such Person of this Amendment.


2.2    Representations and Warranties of Borrower. The Borrower represents and
warrants to the Lenders that (a) the representations and warranties of the
Borrower set forth in Article V of the Credit Agreement are true and correct in
all material respects as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date and (b) no event has
occurred and is continuing which constitutes a Default or an Unmatured Default.


2.3    No Conflicts. Neither the execution and delivery of this Amendment, nor
the consummation of the transactions contemplated herein, nor performance of and
compliance with the terms and provisions hereof by the Borrower will (a)
violate, contravene or conflict with any provision of its respective articles or
certificate of incorporation, bylaws or other organizational or governing
document or (b) violate, contravene or conflict with any law, rule, regulation,
order, writ, judgment, injunction, decree, material contract or permit
applicable to the Borrower.




5





--------------------------------------------------------------------------------





SECTION 3    Effective Date. This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions precedent:


3.1    Receipt by the Agent of counterparts of this Amendment executed by the
Borrower, each Lender and the Agent.


3.2    Receipt by the Agent of:


(a)    Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its bylaws and of its Board of Directors’ resolutions authorizing
the execution of this Amendment by the Borrower.


(b)    Evidence, in form and substance satisfactory to the Agent, that the
Borrower has obtained all governmental approvals, if any, necessary for it to
enter into this Amendment, including, without limitation, the approval of the
Public Utility Commission of Oregon.


3.3     The Agent shall have received all fees and other amounts due and payable
by the Borrower on or prior to the effective date of this Amendment, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.


SECTION 4    Miscellaneous.


4.1    Continuing Effectiveness. As hereby amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. After the effectiveness hereof, all references in the Credit Agreement
or other Loan Documents to the “Agreement”, the “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby. This Amendment is a
Loan Document.


4.2    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. A counterpart hereof, or a
signature page hereto, delivered to the Agent by facsimile or electronic mail
(in a .pdf or similar file) shall be effective as delivery of a manually-signed
counterpart hereof.


4.3    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent, including reasonable fees and charges of special counsel to the
Agent, in connection with the preparation, execution and delivery of this
Amendment.


4.4    Governing Law. This Amendment shall be construed in accordance with and
governed by the internal laws (without regard to the conflict of laws
provisions) of the State of New York.


4.5    Successors and Assigns. This Amendment shall be binding upon the
Borrower, the Lenders and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Lenders and the Agent and
the respective successors and assigns of the Lenders and the Agent.


[Signature Pages Follow]
        




6





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




PORTLAND GENERAL ELECTRIC COMPANY


By: /s/ James F. Lobdell                                
Name: James F. Lobdell                                
Title:SVP Finance, CFO, Treasurer                            






7





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent



By: /s/ Gregory R. Gredvig                            
Name: Gregory R. Gredvig                            
Title: Director                                    


LENDERS:                WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Lender and L/C Issuer


By: /s/ Gregory R. Gredvig                            
Name: Gregory R. Gredvig                            
Title: Director                                    


JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer


By: /s/ Nancy R. Barwig                        
Name: Nancy R. Barwig                            
Title: Credit Risk Director                            


U.S. BANK NATIONAL ASSOCIATION, as a Lender and L/C Issuer


By: /s/ John M. Eyerman                            
Name: John M. Eyerman                            
Title: Senior Vice President                            


BANK OF AMERICA, N.A., as a Lender and L/C Issuer


By: /s/ Daryl K. Hogge                                
Name: Daryl K. Hogge                                
Title: Senior Vice President                            


BARCLAYS BANK PLC, as a Lender and L/C Issuer


By: /s/ Sydney G. Dennis                            
Name: Sydney G. Dennis                            
Title: Director                                    


BANK OF THE WEST, as a Lender


By: /s/ John DeLaittre                                
Name: John DeLaittre                                
Title: Director                                    


COBANK, ACB, as a Lender


By: /s/ Josh Batchelder                                
Name: Josh Batchelder                                
Title: Managing Director                            


THE NORTHERN TRUST COMPANY, as a Lender


By: /s/ Jeffrey Leets                                
Name: Jeffrey Leets                                
Title: Officer                        


8



